Case 1:18-cr-00529-JFK Document 53 Filed 12/16/19 Page 1 of 1

uithern Distrie
Federal Defenders 92 Duane Street-10th Floor, New York, Ny 10007
OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392

 

 

 

Southern Diseriee of New York

fennifier L. Brawn

Adtarney-in-Charge

David & Patan R ete VE yey

Executive Director eee

avd Adfarney-tiet fief

BY ECF JUDGE EE EENAN'S C 5 CHAMBER

 

December 16, 2019

 

 

Honorable John F. Keenan
United States District Judge
Southern District of New York
500 Pear! Street

New York, NY 10007

Re: United States v. Jabari Kennedy,
18 Cr, 629 (JFK)

 

 

 

Dear Judge Keenan:

I write with the consent of the government to request an adjournment of Mr.
Kennedy’s sentencing, currently scheduled for January 22, 2019. An adjournment
is necessary to allow for a psychosexual evaluation report to be completed and
incorporated into the PSR. In consultation with the Probation Department and the
government, I therefore request that sentencing be adjourned to a time during

March 2-5, 2020. . de ato
ide. vlépediec +H aod FO —

 

 

ay / /A fj. Respectfully submitted,
J | 202 &
A
whys 0 E ee Da Clay H. Kaminsky, Esq.
hee Otero Bee? / 7, 25, Se Assistant Federal Defender
OO (212) 417-8749

cc: Counsel of record
